     Case 2:20-cv-02054-KJM-EFB Document 12 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY JAMAL WITT,                               No. 2:20-cv-2054-KJM-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    HELM, et al.,
15                       Defendants.
16

17           Plaintiff, a former county jail inmate, proceeds without counsel in an action brought under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 21, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:20-cv-02054-KJM-EFB Document 12 Filed 03/04/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed December 21, 2020 (ECF No. 11) are
 5              adopted in full; and
 6          2. This action is DISMISSED without prejudice for the reasons set forth in the
 7   November 12, 2020 screening order (ECF No. 9).
 8   DATED: March 3, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
